Case 0:18-cv-62791-RS Document 24 Entered on FLSD Docket 02/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-62791-CIV-SMITH/REID

 RUDOLPH WOODS,

          Petitioner,
 vs.

 DEPARTMENT OF CORRECTIONS,

          Respondent.
                                                      /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

          This matter came before the Court upon the Report of Magistrate Judge [DE 23], in which

 she recommends denying in part and dismissing in part Petitioner’s Petition Under 28 U.S.C. §

 2254 for Writ of Habeas Corpus by a Person in State Custody [DE 1], denying a certificate of

 appealability, and closing the case. Petitioner has not filed objections to the Report of Magistrate

 Judge. Having reviewed, de novo, the Report of Magistrate Judge and the record, and given that

 there are no objections, it is

          ORDERED that:

          1) The Report of Magistrate Judge [DE 23] is AFFIRMED and ADOPTED and

 incorporated by reference into this Court’s Order.

          2) Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

 State Custody [DE 1] is DENIED as to claims one through six and DISMISSED as to claim

 seven.

          3) All pending motions not otherwise ruled upon are DENIED as moot.

          4) A certificate of appealability is DENIED.
Case 0:18-cv-62791-RS Document 24 Entered on FLSD Docket 02/23/2021 Page 2 of 2




       5) This case is CLOSED.

       DONE and ORDERED in Fort Lauderdale, Florida, this 23rd day of February, 2021.




 cc:   All Counsel of Record




                                           2
